November 9, 2015 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Gabriel Eckstein Re:COPsync, Inc. Registration Statement on Form S-1 File No. 333-206460 Ladies and Gentlemen: On November 9, 2015, the Company requested acceleration of the effective date of the above-referenced Registration Statement so that it would become effective at 4:00 p.m. (Eastern Standard Time) on November 9, 2015, or as soon thereafter as practicable. We hereby withdraw our request until further notice. Very truly yours, COPsync, Inc. By: /s/ Barry W. Wilson Barry W. Wilson Chief Financial Officer
